            Case 1:18-cr-00456-LMB Document 14 Filed 03/08/19 Page 1 of 2 PageID# 79

AO 245 S(Rev. 2/99)(EDVA rev.1) Sheet 1 - Judgment in a Criminal Case


                                                                                                                   i-E
                                 UNITED STATES DISTRICT COURT
                                           Eastern District of Virginia                                     M/\R   8 2019
                                                    Alexandria Division
                                                                                                                            Si:
                                                                                                   CLERK, U.S. DISTRICT COURT •
                                                                                                         Alexandria.          ;
UNITED STATES OF AMERICA

              V.                                                        Case Number 1:18CR00456-001

THE OUTPOST, LLC,

Defendant.


                                        JUDGMENT IN A CRIMINAL CASE

         The defendant, THE OUTPOST, LLC, was represented by Edward B. MacMahon, Esquire.

      The defendant pleaded guilty to Count 1 of the Criminal Information. Accordingly, the defendant is
adjudged guilty of the following count, involving the indicated offense:

                                                                                   Date Offense          Count Number
 Title & Section                           Nature of Offense
                                                                                   Concluded

 18U.S.C.§545                  Smuggling Merchandise into the United               04/06/2017
                               States (Felony)

      As pronounced on March 8, 2019, the defendant is sentenced as provided on page 1 of this Judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

         IT IS FURTHER ORDERED that the defendant shall notify the United States Attorney for this district
within 30 days of any change of name, residence, or mailing address until all fines, restitution, costs, and special
assessments imposed by this judgment are fully paid.

         Signed this                day of                          2019.




                                                                          Lconie M. Brinkema
                                                                          United Slates District Judge




 'Page 3 of this document contains sealed information.
            Case 1:18-cr-00456-LMB Document 14 Filed 03/08/19 Page 2 of 2 PageID# 80

AO 245 S(Rev. 3/99)(EDVA rev.) Sheet 5 - Financial Penalties

                                                                                         Judgment-Page 2 of 3
Defendant: THE OUTPOST, LLC
Case Number: 1:18CR00456-001
                                            CRIMINAL MONETARY PENALTIES

The defendant shall pay the following total monetary penalties In accordance with the schedule of payments set
out below.


                         Count                                 Soeclal Assessment         Fine
                            1                                            $400.00       $00.00
                          Total                                          $400.00       $00.00

                                                                FINE:


No fines have been Imposed In this case.

                                                  SCHEDULE OF PAYMENTS

Payments shall be applied In the following order: (1) assessment;(2) restitution; (3) fine principal; (4) cost of
prosecution;(5) Interest;(6) penalties.

The special assessment Is due In full Immediately. If not paid Immediately, the Court authorizes the deduction
of appropriate sums from the defendant's account while In confinement In accordance with the applicable rules
and regulations of the Bureau of Prisons.

Any special assessment, restitution, or fine payments may be subject to penalties for default and delinquency.
If this judgment Imposes a period of Imprisonment, payment of Criminal Monetary penalties shall be due during
the period of Imprisonment.

All criminal monetary penalty payments are to be made to the Clerk, United States District Court, except those
payments made through the Bureau of Prisons' Inmate Financial Responsibility Program,




                                                           FORFEITURE




Forfeiture Is directed In accordance with the Consent Order of Forfeiture entered by this Court on December 19,
2018.(This order has been fully satisfied.)
